In our original opinion we inadvertently said that the conviction was for manufacturing intoxicating liquor. In fact the conviction was for possessing equipment, containers, utensils, still, supplies, mash and devices for the manufacture of intoxicating liquor.
Appellant advises in his motion for rehearing that he did not wish to be understood as waiving the question raised by bills of exception one and three, but urges it with knowledge that it has been decided adversely to his contention in Ware v. State,7 S.W.2d 551 and Bird v. State, 7 S.W.2d 953. In those cases it was held that where an affidavit states in positive terms the existence of the facts which constitute probable cause for the issuance of a search warrant the court would not — upon the trial of one affected by evidence obtained as a result of this search — turn aside to investigate whether the affiants were in truth acting on information and belief in making the affidavit. The question was rather extensively investigated before our conclusion was announced in the opinions mentioned and our reasons and authorities are fully set out therein. They were followed in McFarland v. State,7 S.W.2d 955.
Appellant questions the disposition of his bill of exception No. 2. We have again carefully examined it. While it may be true that the testimony objected to as set out in the bill does not show directly appellant's connection with or knowledge of the transactions testified to by the witness, still there is no certificate in the bill that such connection was not shown by other evidence in the case. Appellant's objection having been overruled and the evidence admitted we must indulge the presumption that the trial judge properly admitted it, unless the bill complaining of the ruling exhibits error, and we think such does not appear from the bill under consideration.
The motion for rehearing is overruled.
Overruled. *Page 627